EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 145 and 146 directed to inventions non-elected without traverse in Applicant’s reply received 04/22/19.  
Accordingly, claims 145 and 146 have been cancelled.

Claim 111 is allowable. The election of species requirement, as set forth in the Office action mailed on 04/17/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the election of species requirement for the specific hydrophilic core, i.e., one of claims 118-134 and the specific hydrophobic shell, i.e., one of claims 135-142 is withdrawn.  
Claims 119-134 and 136-142 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In claim 132, in the third 3 following the chemical structure therein, replace 
“R20, R21, R22, R23, R24, R25 are each independently chosen from” 
with 
-R20, R21, R22, R23, R24
as R25 is not present within the structure presented in claim 132. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The appeal brief filed 04/08/22 has been reviewed.
With regard to Applicant’s remarks pertaining to the rejections of claims under 35 USC 112(a), the Examiner appreciates Applicant’s explanation of support for the limitation “wherein the core-shell particle comprises a viscosifier present in an amount of about 0.0001 wt% to about 10 wt% of the core shell particle.”  The Examiner agrees this limitation is supported by the specification as filed in view of the explanation provided in the appeal brief.
With regard to Applicant’s remarks pertaining to the prior art rejections of claims over Carpenter in view of Tamsilian, the Examiner agrees the prior art fails to sufficiently disclose, teach and/or suggest wherein “the core shell particle comprises…a viscosifier, wherein the viscosifier is present in an amount of about 0.0001 wt% to about 10 wt% of the core shell particle” as claimed in view of Applicant’s remarks.  Applicant’s additional remarks pertaining to the degree of swelling are further persuasive in showing that the prior art fails to provide for the combination of features required by instant independent claim 111.  
As such, claims 111, 112 and 114-144 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/11/22